
	

115 S3693 IS: To amend title XVIII of the Social Security Act to provide for the treatment of certain cancer hospitals.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3693
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2018
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to provide for the treatment of certain cancer
			 hospitals.
	
	
		1.Treatment of certain cancer hospitals
 (a)In generalSection 1886(d)(1)(B)(v) of the Social Security Act (42 U.S.C. 1395ww(d)(1)(B)(v)) is amended— (1)in subclause (II), by striking or at the end; and
 (2)by adding at the end the following new subclause:  (IV)a hospital that was designated as a comprehensive cancer center by the National Cancer Institute of the National Institutes of Health before the date of the enactment of this subclause, and that is located in a State with less than 35 people per square mile based on 2010 data published by the Bureau of the Census, or.
 (b)Special Rule for Eligible HospitalsIn the case of a hospital described in section 1886(d)(1)(B)(v)(IV) of the Social Security Act, as added by subsection (a), that elects not to be treated as a subsection (d) hospital pursuant to such section (in this section referred to as an eligible hospital), for purposes of the provisions of section 412.22(e) of title 42, Code of Federal Regulations (or any successor regulations), the eligible hospital shall not be denied an exemption from the prospective payment system under section 1886(d) of the Social Security Act (42 U.S.C. 1395ww) solely because the eligible hospital and another hospital are both under the control of any third entity (including with respect to the governing body, the chief medical officer, or the chief executive officer of the eligible hospital).
 (c)Effective dateThe amendments made by subsection (a) shall apply to eligible hospitals in cost reporting periods beginning on or after the date of the enactment of this Act.
 (d)Budget neutralityThe Secretary shall make a proportional adjustment in the standardized amounts otherwise determined under subsection (d)(3) of section 1886 of the Social Security Act (42 U.S.C. 1395ww), for cost reporting periods beginning on or after the date of enactment of this Act, to assure that the provisions of subclause (IV) of subsection (d)(1)(B)(v) of such section, as added by subsection (a), do not result in aggregate payments under such section that are greater or less than those that would otherwise be made if such subclause had not been enacted.
			
